 

SHARE EXCHANGE AGREEMENT

 

THIS AGREEMENT, dated as of April 29, 2013, is entered into by and between SAVVY
BUSINESS SUPPORT, INC., a Nevada corporation (the “Company”), and BROOKSTONE
PARTNERS, LLC (“Brookstone”).

 

WITNESSETH:

 

WHEREAS, Brookstone is the owner of an aggregate of 500,000,000 shares of common
stock, par value $0.0001 per share (the “Common Stock”), of the Company;

 

WHEREAS, Brookstone wishes to exchange 180,000,000 shares of Common Stock of the
Company for an aggregate of 1,800,000 shares of Series C Convertible Preferred
Stock, par value $0.0001 per share (the “Series C Preferred Stock”), of the
Company on a 1 for 100 basis (i.e., 1 share of Series C Preferred Stock for
every 100 shares of Common Stock) (the “Share Exchange”); and

 

WHEREAS, Brookstone and the Company wish to effectuate the Share Exchange
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.Brookstone and the Company hereby agree to exchange 180,000,000 shares of
Common Stock held by Brookstone for an aggregate of 1,800,000 shares of Series C
Preferred Stock of the Company pursuant to Section 3(a)(9) of the Securities
Act. Thus, concurrently with the execution and delivery of this Agreement,
Brookstone shall deliver to the Company certificate or certificate(s) evidencing
the shares of Common Stock, with the Stock Power(s) fully endorsed on the back
of such certificate(s), and the Company shall promptly issue a certificate or
certificate(s) evidencing the Series C Preferred Stock to Brookstone.

 

2.Brookstone represents and warrants to, and covenants and agrees with the
Company as follows:

 

a.Brookstone is authorized to enter into this Agreement and to consummate the
Share Exchange.

 

b.Brookstone has not given anything nor will give anything in exchange for the
Series C Preferred Stock other than the shares of Common Stock.

 

c.Brookstone is exchanging the shares of Common Stock for shares of Series C
Preferred Stock for its own account for investment only and not with a view
towards the public sale or distribution thereof and not with a view to or for
sale in connection with any distribution thereof.

 

d.Brookstone is (i) not a “U.S. Person” under Regulation S promulgated by the
U.S. Securities and Exchange Commission, and (ii) experienced in making
investments of the kind described in this Agreement and the related documents,
(iii) able, by reason of the business and financial experience of its officers
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the securities of the Company.

 

 

 

 

3.Brookstone and the Company hereby represent and warrant that no commission or
other remuneration has been paid or given directly or indirectly for the
solicitation of the Share Exchange.

 

4.The Company represents and warrants that it is authorized to enter into this
Agreement and to consummate the Share Exchange and that the shares of Series C
Preferred Stock, when issued in accordance with this Agreement, shall be fully
paid, validly issued, and non-assessable, and not subject to any preemptive
rights or any liens, claims, equities, encumbrances, or security interests or
any restrictions on the transfer thereof other than those set forth in this
Agreement, the Certificate of Designations of the Series C Preferred Stock or
imposed by law.

 

5.This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Nevada. A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto. This Agreement may be signed
in one or more counterparts, each of which shall be deemed an original. The
headings of this Agreement are for convenience of reference and shall not form
part of, or affect the interpretation of, this Agreement. If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement or the validity or enforceability of this
Agreement in any other jurisdiction. This Agreement may be amended only by an
instrument in writing signed by the party to be charged with enforcement. This
Agreement, and the Shares attached hereto, contains the entire agreement of the
parties with respect to the subject matter hereto, superseding all prior
agreements, understandings or discussions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE TO FOLLOW]

 

2

 

 

IN WITNESS WHEREOF, the Company and Brookstone have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 

  SAVVY BUSINESS SUPPORT, INC.         By: /s/ Bharat Vasandani     Bharat
Vasandani     President, Chairman of the Board,     Chief Executive Officer and
Chief Financial Officer

 

  BROOKSTONE PARTNERS, LLC         By: /s/ Stella Lumawag     Stella Lumawag    
Managing Member

 

3

 

 